Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141438                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 141438
                                                                   COA: 291199
                                                                   Wayne CC: 08-016934
  DANIEL JEROME JACKSON,                                           36th DC: 08-65214
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 25, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2010                   _________________________________________
           p1117                                                              Clerk